Title: To Thomas Jefferson from George Ruffin, 30 November 1799
From: Ruffin, George
To: Jefferson, Thomas


Extract of a letter from George Ruffin to Th: Jefferson dated Prince George Nov. 30. 1799.
‘Although gratified to have it in my power to give some account of mr Symond’s relations in this county, I lament to confirm his belief of his sister’s death, who, about 5. years ago died in childbed. the child (a son) is well. Colo. Avery, whose usual signature is Billy H. (or Haley) Avery, acquired his present title by his rank in our militia, which he resigned about 2 years ago. he was also an officer when a young man, much esteemed among his continental brethren. he lives yet a widower at his old place of abode, with his 5. children, Elizabeth, Edward, Lucy, Mary-Anne, & William, whom I have named according to seniority. Colo. Avery is a respectable citizen & I believe enjoys a comfortable mediocrity between the extremes of indigence & affluence. it may somewhat console a brother in the hour of affliction to hear that his sister’s death was much lamented by all who knew her. among us she was considered an amiable and accomplished woman; and a gem of inestimable value in her family: her daughters especially, by her death, have sustained an irreparable loss. the late death of mrs Carter B. Harrison is another grievous stroke of heaven on Lucy, the 2d daughter, whom that lady had taken with her, & fostered as one of her family after the death of mrs Avery.’
‘P.S. I conjecture that the letters mr Symonds used to have from hence were written by mrs Avery. Colo. Avery seldom writes. you will at once devine the unlucky cause, & account for his long silence. you will use the purport of this P.S. as you please.’

G.R.


   
   by this I understand that Colo. Avery must be addicted to drink.



   
   Th:J.


